DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Applicant’s preliminary amendment filed September 16, 2021, has been entered.  After entry of the preliminary amendment, claims 11-20 are pending in the application; of these, claim 11 is independent.  All of the currently pending claims have been examined in the present Office action.

Specification
3.	The abstract of the disclosure is objected to because it is of undue length (the abstract should be within the range of 50 to 150 words in length).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Throughout the claims, use of the phrase “in particular” renders the claim language indefinite because it is not clear whether the elements that follow the phrase are intended to be part of the claimed invention and, therefore, the metes and bounds of the claim are not clearly set forth.  See, for example, claim 11, line 1; claim 14, last two lines (two occurrences); and claim 19, lines 2-3.  See MPEP §2173.05(d).
In lines 4-5 of claim 14, “the extraction hood” lacks proper antecedent basis in the claims.
Claim 15 recites, in lines 1-2 “wherein the maintenance tunnel, preferably all the maintenance tunnels, have ...”.  Use of the term “preferably” renders the claim language indefinite because it is unclear whether the element following the term is intended to be part of the claimed invention.  The language “preferably all the maintenance tunnels” is further confusing and indefinite since only a single maintenance tunnel is previously recited.
In line 9 of claim 15, “the extraction hood” lacks proper antecedent basis in the claims.
In line 14 of claim 15, “the maintenance position” lacks proper antecedent basis in the claims.
In lines 1-2 of claim 16, “the side of the maintenance tunnel arranged to face away from the extraction opening” lacks proper antecedent basis in the claims.
In lines 2-3 of claim 17, “the ... extraction hood” lacks proper antecedent basis in the claims.
Claim 15, in the last four lines, recites “... when the ground milling machine is in the maintenance position, it is located at most 2 m, preferably at most 1.9 m, particularly preferably at most 1.8 m, most particularly preferably at most 1.7 m, in particular at most 1.6 m, for example at most 1.5 m, vertically above the ground”.  The recitation of narrow and broad ranges 
Method claim 19 refers to claim 10, which has been canceled.
Method claim 19 purports to incorporate the limitations of claim 11 (for purposes of the rejections set forth in the present Office action, claim 19 will be treated as if it refers to claim 11 instead of to claim 10).  Claim 19, however, then refers to various elements previously recited in claim 11 as if being newly presented in claim 19, thereby rendering the claim language confusing and indefinite (examples include “a dust extraction apparatus ...” (claim 19, lines 1-2): “a maintenance tunnel” (claim 19, lines 4); and “at least one extraction opening” (claim 9, lines 4-5).
In line 7 of claim 19, use of the term “for example” renders the claim language indefinite because it is unclear whether the element following the term is intended to be part of the claimed invention.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




8.	Claims 11-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bjorge, U.S. Patent Application Publication No. 2016/0326870.
	Bjorge discloses a road milling machine (cold planer 10; Fig. 1) for machining ground in or counter to a working direction, comprising: a machine frame (12), supported by travel apparatuses (ground engaging units 14, 16), comprising a drive engine (internal combustion engine 28); a milling drum (32), rotatably mounted in a milling-drum housing (38) arranged on the machine frame, for removing ground material; a milled-material conveying apparatus (primary conveyor 42 and secondary conveyor 50) for transporting the removed ground material from the milling-drum housing to a discharge point (see discharge end 51); and a dust extraction apparatus (exhaust system 60) for extracting dust-containing air from a region of the milled-material conveying apparatus (see the inlet manifold 62 of the exhaust system 60 in Fig. 1), wherein the dust extraction apparatus comprises at least one extraction line (rigid pipes 70 and/or flexible fittings 68; see Figs. 2 and 4), which opens into the region of the milled-material conveying apparatus via an extraction opening (inlet passage 64 in Figs. 4-5; Bjorge [0025]: “The inlet manifold 62 may be secured to the cold planer frame 12 proximate an exit area of the milling drum housing 38 where newly milled material is thrown up by the cutting tools 34 of the milling drum 32 and deposited onto the primary conveyor 42”), wherein: the ground milling machine comprises a left side wall, a right side wall, a front wall and a rear wall (the Bjorge machine includes a number of wall or wall-like surfaces that can reasonably be considered to be left and right side walls, a front wall, and /or a rear wall, as broadly recited; for purposes of the present explanation, the opposing side walls 87 of the Bjorge inlet manifold 62 are considered to be side walls of the Bjorge machine since, when the manifold is installed on the machine, the 
	With respect to claim 12, at least the central portion of the Bjorge inlet manifold 62 (e.g., the portion where the inlet plate 84 is attached; see Fig. 4) is considered to be an extraction hood, as recited.  
	With respect to claims 13-14, Bjorge discloses two access doors 82 (e.g., Figs. 3-4) and, therefore two maintenance tunnels, having oppositely-disposed tunnel entrance openings on the left and right side walls (i.e., the oppositely-disposed left and right manifold side walls 87).
	With respect to claim 15, the Bjorge tunnel, for example, extends horizontally.
	With respect to claim 16, Bjorge discloses a maintenance cover (access door 82) that can be moved between an open position and a closed position, such that it can close the maintenance tunnel on the side wall (i.e., on the manifold sidewall 87).
With respect to claim 19, Bjorge further discloses a method for maintenance of the dust extraction apparatus (i.e, the Bjorge exhaust system 60), comprising the steps of: a) opening a maintenance tunnel which establishes an access connection between at least one extraction .

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bjorge as applied to claim 16 above and further in view of Laux et al., U.S. Patent Application Publication No. 2019/0257042 (“Laux”).
As discussed above, Bjorge discloses all of the  limitations of claim 16.  Bjorge does not, however, specifically disclose a closure sensor, as recited in claim 18.
In the same field of endeavor, Laux discloses a milling machine having a dust extraction apparatus ( Figs. 1, 3) including an electrostatic precipitator 12 positioned in a housing 32 that includes doors (maintenance flaps 38) that can be opened to perform maintenance or cleaning of the housing interior (see [0053]).  Laux teaches the use of closure sensor (i.e., a closing state sensor 39) to indicate when the maintenance flaps are open or closed (see [0053]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Laux, to provide a closure sensor to determine when the Bjorge door 82 is open or closed, in order to alert the machine operator and/or prevent operation of the exhaust system when the sensor indicates that the door is open.

12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bjorge as applied to claim 19 above.
As discussed above, Bjorge discloses all of the  limitations of claim 19.  Bjorge further discloses that the method for maintenance may be carried out by an operator when the machine is stationary and not operating (see [0047]).  Bjorge does not, however, specifically disclose that the operator is standing beside the machine while performing the cleaning.  It is considered, however, that, given the location of the Bjorge access door(s) 82 (i.e., both the vertical position as can be seen in the view of Fig. 1 and the lateral position offset from the machine centerline) it would have been obvious to a person of ordinary skill in the art at the time the present .

Allowable Subject Matter
13.	Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Denson et al. and Lindholm et al. disclose milling machines having dust extraction systems.   Hirman et al. discloses a milling machine dust extraction system, at least a portion of which is located in a water tank, and further discloses access tunnels extending within the water tank (Fig. 6) from an upper wall to an intake area of the dust extraction system.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                         
24 March 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672